

Exhibit 10.1


AMENDMENT NO. 4 TO
THE PROFIT SHARING PLAN OF
QUEST DIAGNOSTICS INCORPORATED
The Profit Sharing Plan of Quest Diagnostics Incorporated, as presently
maintained under an amendment and restatement effective as of January 1, 2016
(the “Plan”), is hereby amended in the following respects, effective as of March
1, 2020:
1.    Section 2.1 of the Plan (“Eligibility”) is amended in its entirety to read
as follows:
“2.1    Eligibility
An Eligible Employee may make Employee Pre-Tax Contributions as soon as
administratively feasible after he becomes an Eligible Employee. An Eligible
Employee shall become eligible to receive: (a) Employer Matching Contributions
as soon as administratively feasible after he completes 12 months of Eligibility
Service; and (b) Employer Discretionary Contributions (if any) as soon as
administratively feasible after he completes 12 months of Eligibility Service
or, if earlier, after he meets the eligibility requirements specified pursuant
to Section 3.3(b).”
2.    Section 3.3 of the Plan (“Employer Discretionary Contributions”) is
amended in its entirety to read as follows:
“3.3    Employer Discretionary Contributions
(a)    An Employer may elect for any Plan Year to make an Employer Discretionary
Contribution in an amount expressed as a percentage of Deferral Compensation and
which shall be allocated in accordance with Section 4.6. Employer Discretionary
Contributions may be made, at the discretion of Quest Diagnostics, solely in
cash, solely in Quest Diagnostics Common Stock or in a combination of cash and
Quest Diagnostics Common Stock.
(b)    By means of a written action of a duly authorized officer (an “Officer
Action”), an Employer also may elect to make an Employer Discretionary
Contribution consisting of a single payment or payments over a specified time
period, in cash, subject to compliance with the Code. The requirements, if any,
applicable to such an Employer Discretionary Contribution shall be contained in
the Officer Action and may include provisions related to: (1) eligibility; (2)
allocation; (3) vesting; and (4) treatment of forfeitures. If not otherwise
specified in the Officer Action, Employer





--------------------------------------------------------------------------------



Exhibit 10.1


Discretionary Contributions authorized pursuant to this Section 3.3(b) shall
have the same requirements as to vesting, allocation and forfeiture as apply to
Employer Discretionary Contributions authorized pursuant to Section 3.3(a).
(c)    Employer Discretionary Contributions shall be invested in the same manner
as Regular Pre-Tax Contributions. If Employer Discretionary Contributions are
made, they shall be credited to the Partnership Sub-Account (see Appendix D) of
Participants receiving such contributions or to such other sub-account(s)
maintained under Section 4.1 as determined by the Plan Administrator or as
specified in the Officer Action.”
3.    Section 4.6 of the Plan (“Allocation of Employer Discretionary
Contributions”) is amended in its entirety to read as follows:
“4.6    Allocation of Employer Discretionary Contributions
Any Employer Discretionary Contributions under Section 3.3(a), or forfeitures
subject to allocation under Section 5.5(e), shall be allocated among those
Participants who are active Eligible Employees as of the last day of such Plan
Year and who have met the eligibility requirements of Section 2.1 to receive
such Employer Discretionary Contributions. Such allocation shall be in
proportion to their respective Deferral Compensation (as limited by Code Section
401(a)(17)(B)) for the Plan Year. Employer Discretionary Contributions required
under Section 11.2, and any Employer contributions needed under Section 3.11,
shall be allocated as provided in those sections and invested in the same manner
as Regular Pre-Tax Contributions, and may be made, at the discretion of Quest
Diagnostics, solely in cash, solely in Quest Diagnostics Common Stock or in a
combination of cash and Quest Diagnostics Common Stock.”
4.    The opening clause of Section 5.5(b)(2) is amended to provide as follows:
“(2)    Except as provided in paragraph (1) above or pursuant to Section 3.3(b),
a Participant shall have a vested percentage in the balance of Employer
Discretionary Contributions, and any earnings or losses thereon, made after 2015
under the Plan determined in accordance with the following schedule:”





--------------------------------------------------------------------------------



Exhibit 10.1


5.        Section 6.3(a) is amended by inserting the word “vested” to precede
the word “Account.”
As evidence of its adoption of this Amendment, Quest Diagnostics Incorporated
has caused this Amendment to be executed by its Senior Vice President and Chief
Human Resources Officer on this 27th day of February, 2020.


QUEST DIAGNOSTICS INCORPORATED
By:     /s/ Cecilia K. McKenney    
Name: Cecilia McKenney    
Title: SVP and Chief Human Resources Officer       









